Case 7:19-cv-00214-JPJ-PMS Document 81 Filed 06/05/20 Page 1 of 4 Pageid#: 515




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

  MONTA ORLANDO JORDAN,                           )
                                                  )
                    Plaintiff,                    )     Case No. 7:19CV00214
                                                  )
  v.                                              )     OPINION AND ORDER
                                                  )
  JOSEPH FLIPPIN, ET AL.,                         )     By: James P. Jones
                                                  )     United States District Judge
                    Defendants.                   )

       Monta Orlando Jordan, Pro Se Plaintiff; Timothy R. Spencer, ROANOKE CITY
 ATTORNEY’S OFFICE, Roanoke, Virginia, for Defendant Flippin; Justin M. Lugar,
 Assistant United States Attorney, Roanoke, Virginia, for Defendants Sloan,
 Crowder, and United States of America.

       The plaintiff, Monta Orlando Jordan, a Virginia inmate proceeding pro se,

 brought this civil rights action pursuant to 42 U.S.C. § 1983 and Bivens v. Six

 Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Jordan

 alleged that the defendant law enforcement officers violated his Fourth Amendment

 rights by unlawfully entering his home without a search warrant and damaging,

 taking, or tampering with his property. After carefully summarizing and considering

 Jordan’s allegations and evidence, I granted the defendants’ Motions to Dismiss.

 Jordan v. Flippin, No. 7:19CV00214, 2020 WL 1076048 (W.D. Va. Mar. 6, 2020).

 Specifically, I held that Jordan had failed to meet his burden under Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain
Case 7:19-cv-00214-JPJ-PMS Document 81 Filed 06/05/20 Page 2 of 4 Pageid#: 516




 sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 on its face.” (emphasis added)).1 Id. at *4. Jordan has moved to alter or amend

 judgment under Rule 59(e) of the Federal Rules of Civil Procedure. I have reviewed

 his arguments, and I conclude that his motion must be denied.

       A Rule 59(e) motion “is an extraordinary remedy which should be used

 sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.

 1998). Such a motion

        allows a litigant to file a motion to alter or amend a judgment. The time
        for doing so is short — 28 days from entry of the judgment, with no
        possibility of an extension. See Fed. Rule Civ. Proc. 6(b)(2)
        (prohibiting extensions to Rule 59(e)’s deadline). The Rule gives a
        district court the chance “to rectify its own mistakes in the period
        immediately following” its decision. In keeping with that corrective
        function, federal courts generally have [used] Rule 59(e) only to
        reconsider[ ] matters properly encompassed in a decision on the merits.
        In particular, courts will not address new arguments or evidence that
        the moving party could have raised before the decision issued. The
        motion is therefore tightly tied to the underlying judgment.

 Banister v. Davis, No. 18-6943, 2020 WL 2814300, at *2 (U.S. June 1, 2020).

 Otherwise, I may grant relief under Rule 59(e) only to accommodate an intervening

 change in controlling law or to correct a clear error of law or prevent manifest

 injustice. Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007).




       1
         I have omitted internal quotation marks, alterations, footnotes, and/or citation(s)
 throughout this Opinion and Order, unless otherwise noted.
                                             -2-
Case 7:19-cv-00214-JPJ-PMS Document 81 Filed 06/05/20 Page 3 of 4 Pageid#: 517




       Jordan’s Rule 59(e) motion does not mention any intervening change in law

 or present “new” evidence not reasonably available to him when he filed his

 Complaint or his response to the Motion to Dismiss. At the most, his current motion

 (like his Amended Complaint) rests on bald, conclusory allegations that based on

 evidence that the defendants were, at times, on his property, the court should also

 infer that they entered and burglarized his home on March 6, 2017, and illegally

 interfered with his cable and internet access on May 12, 2017. I remain persuaded

 that such inferences from the evidence he presents are simply not reasonable.

       Jordan also continues his complaint that he was not allowed discovery to

 uncover supporting evidence. Because Jordan’s claims rest on “nothing more than

 conclusions,” however, he “has not ‘unlock[ed] the doors of discovery’ through

 which to fish for the missing elements of his claim.” Jordan, 2020 WL 1076048, at

 *4 (quoting Iqbal, 556 U.S. at 678–79).

       In a rebuttal pleading in response to the defendants’ briefs in opposition to

 Rule 59(e) relief, Jordan claims to have evidence that admittedly was available, but

 was not presented to the court, before my ruling in March of 2020. Jordan does not

 provide copies of this purported evidence. Moreover, I find no likelihood that it

 would change my decision that Jordan’s claims against the defendants are based on

 mere speculation, rather than on inferences reasonably supported by the factual

 matter he has provided.


                                           -3-
Case 7:19-cv-00214-JPJ-PMS Document 81 Filed 06/05/20 Page 4 of 4 Pageid#: 518




       For the stated reasons, I remain convinced that Jordan’s Fourth Amendment

 claims against the defendants were rightfully dismissed. Therefore, it is ORDERED

 that the motion, ECF No. 77, is DENIED.

                                              ENTER: June 5, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -4-
